Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 1 of 13




       EXHIBIT A
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 2 of 13




                                                                            . . ..
      ~ow~t:~;skiae~r; ;1: ~`~l?es~s~Lnl~es I~~,
                                           ::BIOUmfid.dy:.
                                                       : ,,:.:.:..
                                                                         CO
                                                                   $~1'~~~
                                             303 46~}-502Q:

                                                                                              ...             .
     Pw"lt:                                                                     ...                 ...                       .
     car~€i~t~on;;


      ..,   .             ..         . .. .                                                               , .:,........
     Uef~uiiaritc° >U~'S`'GRt~~TND FREIGI~T, ~NC.,:
     ~Targiiiia ~or~oia~€iin; ai~d Ui~I~.i~t'P~~ Gt ~OI3Al                                                                                             `COMIMOW!
     Ll~t~IS'~'TC6, GLCI a~Ttah ti m ites~ lia:biliiy:cornpawy


                                                                                                                                                  2020CV30206




                .. .. .    .   ...     .      . ..
                            I:aser Conc~pts, Inc . a~olQracli~ cozp~ira~io~a (laerea#~er "Pta~nti~''~, by
  tl~rou~h. tt~ attarueys, .~4~Ll~ESTA~ ~t~Z~;F~~S ~ATZit~C~ .a~:::Pt~7'~~:L, ~',C~'rcs~aec€fiutl~r;
      ffi~t~ tius '~?ez~~~d, Cam~lain~* a~d tn suppoz~ th~recif,;stat~s a~:f011ows .

                                                                         J`CML§~~+~:~ON                                       'tEN LIE:

                °1,         Pliaiitiffis aCulorac~o.coip~ir~#a~n w~i~i €~ principal nf~'ice Iar~ted:~t'G901= ~{t117t~;
                        ~x>~Rroarii#ield; ~rc~omfietd Ct~iint~r; Cbtrira~#ti 8(i020::
                               .     ..:..:       ..:..   :...::..::..               :.. .           :.                   .                     :...            .....:   .
                    1~ei"crrda~tt tTPS Grouri~ :F'rei~ht, Ta~c (tierea~ier "i~efendai~t UPS'"~ Ys a Vir~iric~.
  cbrp.or4#      :.
                       its registercd` age~i ~s ~i+~ Cnigaraiic~:
                                                         :.
                                                                   : S~rvi~~ +Com~a~ny l~cat~i .rat 190~ ~:..
  :tiittleton:AIvd.,..Tittleton'C:olara St312~}.                                  -
                .                                                                    .... .                       ....            ..   ......
                S. I)efcuilatit tJ`nishippersA r                                                                  ;tics; LLC ~iierea~er"`tl~fGrii~arit ~1sii:~l~ippers°V:
  s~        itinited Itability:eQnapany witli;a                                                                    of6.ce lQeated;at 7158 S.i~lsmiAtii Dr'*iue, Su.ite
  240 Mi;Eiu4e;,. Utoh 84"04'T:13efendaat ; T:Tc                                                                   alsa. h~ 1.4ca1 affiee loeated at 132t? Soutli:
  BelWre Strft~t;Sulte:1Q2%..Uenvera. Cbloi
                    .                      ...:            ~:                 . ..:
                    Jtta~s~i~et~oi~ ~ propc~ ~e~:~h~ S~a~e af.CoT~cati~ as: t~ie i~a~ter ei~ne~rns ~.:P~j'"v±r cs:
   r,pr~dur,t~:
       -      ~xis~n~~~ an
                         ... ~~s.....lvcated
                                       ... . unt~Zfn
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 3 of 13




          N        Venue      P-ropey:'I lbz.:
                                            : 4ii~,f C        :6f .%e,-.--   ,- df BrogniReld, -.State -ofE
  C-6110               ffie dI§P'w. concerns 9: contra ICt fi 'SOMP9 AP W1.
             - bJocausc.
       3 'rado                                                             "hi Ah-...Zoq d             b4
                              f     omfm14,woetd
                                               o o

                                           gE&WRAL ALLEfiATIONS


                                        ~s04:4
                                             1" co                                      q.
  Tst..                                     products..
                     ::.  l :.
                        Iu                            , t,4pp
                                          ;..-Valuedf.-rd                  4- $1.0.0;

                                       ....  an ~ OWSMAPM'""' ."'a' . j PMq9Se
                                                                        .. . -rVPCe.PTOv1 or:
          andA!wtfie,.3b:P dn"ter'
                                to—lahOW.IJ
                                   P        wirif4nnatioti and
                                                             . bpI ef,:Defendant UnIshippm,
                   es:6f.Defen4*Mf As Immi       hth   t . n hipoipg.
                                                    c poO.C                               fthe-


          .1     vt"t.1tv aid. ,$59Q.J2fbrA
                                         ..esmppm smi0l         D        Unisbippen
                                                            k
        . . . . byDef6m.
  W*Oyjded~              _.t 'Pis PwAt09" P
                     Oan(:U......                                            ~as... p -t
                                                      c te,: pm: Amab TaCtOPNI
  of thepiirchaqc offfic 3D.: .P An td

          JI.,-              yembdt-2 40-:10                          0
                                                                      4 ,., d     Z
                                                                                  i             -1      "T''I
                                                                                                           M.

                     IT
                     *Mv DArmwVw"":MI                   d; mAiii.otis:~~when:..ec.eivo,,d.
                                                                             -r            y.D eflendaoq.

               k     Defenda* m.                                                                     ;W.;Q:.
                                                                                                           ih, em'
                                                                                                                in--Aim:


          :!14'~~       J` t' Ae.Aam'
             '!'Foutd"AWMW             W Tmt d 3. ~Telhtefvm
                         6&J*D..Prtnter shffl.dn ft.Defendants' vehicle. The.I.&Abe;;:purchasod.by
  W am                                                       P~
                                       SP.QCffiPUw_ Qft=.S.,orttI     d
                                                                     O.vrotqc.-iin- the 3U P
         lydamagedwidobb CU  tire,St 'flfie:c~
                                      e:D         te.wq(,-,
                                                        jtij6    S h                Attacbed:14
  A* IN dt    UPIC

                     Tt. .       be noted                                                      oii.W1have      iM ::a..:
                                                                                                                     . 'Secon.d
                             00S.Si olt -c                            h                  p      3D.)?.n

                                                                             ..... .....400  . ,Weft Wt . y
                                                                                    . .. .
                %-PIdiht'ff'fafii ed'iw up
              .6".                                q::5D':.p., n wj ras,.- ceife,           r
  iWhagod. Olaihtiff do,cumenied ibo4aniagc,flirough.photographs 4nd wasinforthe.d.b,y an agent o
  theDefendAntsith 'th   el t Iwb'
                                 Agqwoua:libe- noted      thcailf6madinA7,:&& ll:bf Udjq&,,-_attac



           A17;~     Afte'r pdain-&-p              .. xe--_     c                       'd;b                           amap-e.


                                                                2°:
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 4 of 13




                            y ~~sess~ ~~ ;~~tnage #a #~i~ 3~; I'rant~r ~vitt~in th~ cr~te ~d:
                    age; cu:use<i. iay #he ~~~k: ~# prc,per ~hapurent: mad~




                                           .~.
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 5 of 13




                                            URST-CLAIM1.611tik
                                        ON egligenotAgabut...
                                                         s . All1. DefiInanow.:

                                                 di,        4fis kove.-:03i.ir.      :Ot.r      MOM:
                                                                                                A

         :3         b8b*  ffismod: adutyl:t6,pqiiitiffto-:'tohdiiet'ih'e'ir'6-"
                                                          -                      ti,om and-Perfomi- ew:
                                                                              pera
  .S.ervicod.rel4e IwAho.4bIpmenvol:fWOWS::A
                ........                       W AM=      . .....44 Mti Andskittapd.,   :lp
             9.19PAP4

         . 33.                                  ty .lb
                                            : a ft   .... ' dhiti lo. exerasic                     r
  ernp16y,       AM:Asent~:       .1   W,tkUr Sttpcnllsion rehififtz'to: the: ship    tofthdp. duct.

                                                             SO"

         :.15..    De 64d I:                         qg ~Mth-:-'
                                                             Op  iM               f
                                                                 shipp d4 by:.."Mp_en...P.q.c.awin.g.
            rcsultaut,and.consNuentia property
                                             '..:,auA.!D,. 0

                                          ,§E_COND CLAIM,.'#6R kttth~
                                '
                                (8          kot Contract Aikaingt:AU
                                                                  IWC~fidan...




          37       1            of adingcontains,aninip
                                                      0'jed:-d*d*o.dAfih:and:'b&"`

             W.    'gy fifli4gip A*6oprodu&Mlh-;Q4W                     dlmaging"s'.
                                                                             - ft  . pr'D.d,                   'R av


          39.   Atl-1   t"O
                         '"Ifft-il                     m                     VIOM.                        alwo:
  'w     Defendant
         ... W-    aiel


                                                                      A .., ROfO




                        &hwreceived.Ahe.'bmefit. 6f'Tlaihfi.frs. monies uuder, , drcuuist~nces,.Ihst-
                     j ATLIM-,...
  W. 6.uld inak&A'~,Utlju                           ~:.bpnc.fit.wit
                                                             ..    b :p pgm-     a ona.,tlpy       f

                                    W. . . .
                          asotiable
                                  - v tw')6f                      t%dbid4gO by
                                                                             -i"Aefi'on daiiu,.-       2
                                                                                                       ""'-'2'
                                                                                                          - 'S 0* 00 lta

                                                               Pi ....fiff".-  -     —                           .:.:tW
                         to'jgo",~. - Ir fl
                         '_Fj
                                                                 a.l.n.. setu                ogam..X-*61De".fl
                                                                                                          len. dati
         :reaspnabtc:wdue:of the,                                             ginpht:                    t i.n..
  ALUOMPYS..     andVostsk



                                                             A:
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 6 of 13




                                       FOURTH CLAIM FOA RVLIEF.
                              (Tro,.m.i.s.sqr,y Esto pp0l:,,ainst
                                                          Ag    , MVD~fcndan

          44,       M44Md Corporates.1 .Paragmp .'UlO'Ve"AS:Mly_ set forthlereim'

          4
          .1        be                           v                                                          ....cp

          46,          ! ndwits:fiurdierj)rOmis to: accow.- fior and:l*e~..respowibililyli
                    Mfl~                                                           i       t e:.6magc:.
                                                                                         bt'h
     "'Wby.....AM.:dun            ipp ~up.
                               a.b'       d h'
                                             mp.
                                               M    otth'
                                                       : 63D vn

          4`7--     D                                                                      Ah lli'
                                                                                                 i dn wo                o


                                                                            ig. -.h-:..-.'..-.-~W
                                                                                   I
          .Ak;      Mwnif#tAW          .... . ......;d-~p
                                                    ' it on yen s t e
                                             sk's lffi                 e p     3 D 'Pfln
                                                                                       " it "e" 'r'..
  'M                     abo. signe io : pn,Alp delivcry-of—aid 3D Printer wheaDdendaml
  iv.0 i d to"Wo mt,for ibe 4in

                                                                                               -    -   d_ ~Y
          49.                  .
                    kus't'i"cecaii:'b**Oz.a,.~bide'do'nl'y'b~C'ei~~crnen't'*Ofth..,Pprp 4~40S..._e
                                                                                               rna -:      pits,
  vgl?)                                                                                      florw c 7c.en




                    Plainti   Ancorp"ora tdslt &Paragpphs ali                       :lf futiy.se~
            T..
          S.        Ode        t:. :   PMWl&dfr                     tibli            .9selvkv

                                       iSsued                                               t-he 3D,INnte.:k::rfteW&
                                                                                                          :



                    paew
                                                  the;104,latir
            _5-1.
          , 13                                                      Camtricrcc Actandthe'Carmack.
                                                   .. ... .tdn*the.*
                                             ;3DPfinr:i     .. .... satn'c :icolldq!W.4.s.A
                                                                                  —         ~.ve.d W4
  samc'apdfailivg..14~compensate-Plabdffforits:,damages.,f6r<sAid,,failura.:.-I

                    P! W"m endfo* -to,                       j...    ago an               C"b,
                                                                                             I C&

                     efendant                               Pwilffb ~.-d           .9es, musodl.x d6odant            -A -an
                         .. .
           AD.] eii. termi0Oat 4*

               REFOREPI": '"M Law: 6                 -I"p rq; 0. O,b
                                                                   ri                6-e"OQUAmenter-
                                                                        TeqqpAo t atf...
                                                                                                   . . f
  judgrhomt against De&hdantr,
                      .        and: hl..f4v6i~.6.fPhdhdmou  i
                                                            l ts
                                                               a ovexlalmk~
                                                                 b"         foe
                                                                             .s r6i6fin  dii.. ainoun
  6 damttge J. o.beAd~Mcd avtd'dL..A.Ad.: 41  mteres,
                                               -        ottom~y%..: $i6     t     -fox oth er r.e bef. a. o
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 7 of 13




                                     :--V-0tKE8T,ADT,AZEKA -D RI—U.-


                                     0R. lGINT A"""
                                                Lt.
                                                  , ~              ]UN
                                                                     ,.",im
                                                                         "'I
                                     OFFICES .OF FOLKES.
                                                       ~,TA
                                                          -, D, ~FA
                                     BAItT~TC X &PAT       P.c

                                       . ..   .   .......   ..   .   .. ........   .. ............ ....


                                          ON W.,                 .... .. ..........
                                                            790- -
                                     1AUREN O.:PATT—ON.,..#5 720




  Broomfield,,....Colorado:8'6020,
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 8 of 13




                                                     VERIFIOATION

    STATE OF CaLORADO                                     }
                                   :: ~:
    ~.OC7I~tTY:0:)~::. ~~:•.
                          ~:• :~~ ~~
                           ,  ,,.. ..


          i, Rich Yasha,ahe principal.o~:Plaintiff, da hereby swear upan my oath that,.I have read the:
      egoing Vcrified Gbrtaplaint, and`tliat the matters contairied' therein are true and correct to the
    b00f my:.kqo_..wledgp;;u;formati       .:Wa~f




                                         0




    ..; .                                                                      ~`.~_> 202Q hy Ric•h
          SUB~~R?BEi1,~NO:~IYQ~I~I to:liefo~t~:trie:tlii.;~ ..~P: .:da~'.i~~:.<~
    Yosha, Fruici
              ~al , o~Laser'C
                         ~tt~ : ~:~ -                                              _..


             `Wio;iess my hand                iai:seai:
                                                 t
             ~Iy commission expit~~;

                LISA L FLICK
    f FAX,} PIOTARY PUBLIC                                                                                        - •
            STATE Og COLORADO
            NOTARY tD 19984020173                                       r                                                             s'
       MYCOMMl5510N f.KPIRE5AUGU~T 6; 202't                    '~-~' Cst~Ptll]IIC




                                                              .7.




                                                                    ...........,~h   .•   M...................,   ..    :ry.:.~•::.. . .,,   „ ..,~.:
                                   -      Fa, y~:x~q• -.                             -                         ;,f°•s - ~        ~ •"                                                                                                                                                                 -,3.~. ,..t                                                                '(                        .F
      rs
~~'+ •aw.Y                           -~+tia~ a     `                                                               . '                                                                                                                                                                    (7 - q .•t~tn.                                                                        s~'~ ~ ,.n +~        ~r:r
                             'f                                                      n"                                                                                                                                                                                                            E• r ~"r1                                                          '~w_~~ 4~ad                     S~.
                                                                                                                                                                                                                                            +                                                           v                                                              Y
                                                                                                                                                  a~,e1~~~F ~"~M"~> ~                                                                                                                                                                                                  V;1~p,~#~1 ~'
                                                                                                                                                                                                                                                                                                                                                              ~~'.i_^~'~                                t
~~                                                                   '                                                                                                                               •                                           ~                                                                                                          t
                                                                                   .A~.                                                                                                                                                                               . •                 j • ~~~~r '
                                                                                                                                        ,                                                                                                                                                s
~                                 d [ .Llfl~
~•                                                                                                                                                ~~~~                                                                       ~ s~•~                       i                                     .~r`.~;~"~'                                                           :~              "~                   ,
                                                                     +~   ~~ i,~              ~                      '              ~             ~,' [                   ,                                              .            i                                      ,                    ;;                                                                   ~•
~                        _             .                            4(                                                                                                                                                                                                                                                                                                         t~,.~c"'.nwr—~.rr_'k^
                                                            %3                               '1e                                                                 y             ..r                                       .                            ,,                                  ~         '. `                                                    .. s. _ ..f'~u".
~                    •                 .•                     ll  `k                                                                         4wF ' ~ :                                                                                                                                                                                                 "
                                                               ;~~ .                                                 ~                        d~'- _                                                                  ~ °. ~                                                         '}            • ~.                                                                                             . F,. •
F~'i.                r                              c        '                                                                                                                                                                        r
                                                                                                                                                                                                 •..                                                                                 ~•' ~•~i''"~~                                   f'
             "                                          ,                 ~                       ~.       '~ ~        .~. . ~ {                                                                                             ~                                                                                                           ..                            . ,,~:.'
                                                                                                                                                                                                                                                           '             T           ,                                                                                                                   ;
                                                                                                -0                                                                                                                                        .,.
                                                        ,        ~ ~ ~°~                             m~~ • ~~         • ,.,_ - ~ ~,,,,                                                       A~                                                                                                    u •• :.,                    ~ :                                    . .                                ~
                                                                 ~ •~M,                       .. .'~~~~~F~      .. _ .~... -. _ , . .                                                                             _                                                                                                             =s.~,  .                                                              •.~.
~,~,..,v. .                                                      ~5a°KN, >                             .                       "`                                                                                                                                                                  ,._^—"`•"               -       '.y °           .              •     µ                       ~     ,.~e
                                                                                                                                                                                                                      ~.~~                                               ~7                                                                                                                 ~ •.
~.                                                               17"     ~: t                                                                                                                                                                                                    u                                                             ,
                                                                                                                                                                                                                                                                                          ~A t v k e                                                                                       w~ a k
                                                                                                                                            ya.~~4 ~3~~~~                                                        rY                             f•~ ~~~                                                                                    t
             .                     ~                            ~.                                     d                                                                                                     _
                                      ..                                                                                                                                                     4
                                                                                         .                                                                                                                                                                                                                                                         _
                                                                                                                                     ~
                                  4•*•                      ~+~                     r';Jt              ~~}*                   ~~ h ~~                                         • }n                               ~~~~PeJ4.0                                                                     t+~                                                                                   ..
;:,,3t
                                                                                                               .                 - . ~.                          '            .              .                    ` -                                             ~                                                    '                  "'•a:~....
         .           .                                          _                            . . •                       „ .                                 -        .                                                                     '         .                                                                         .                 - -~.~~i
                                                                                                                                   v.,~,~                                                    .
                                                                                                                         .J°'J~'W~^'*.—~. "~"A~••~Q•'~.
                                                                                                                                                      'y:5:.d
                                                            ~*.r'*'~~r••.r,,,,~ , `                                                                                                                                              ~"_.                 ~~                 • '                             •
                                                                                                                                                                                                                                                                                                                                                       .,                       " ..
                                                                                                                                               i
                                                                                                                                               •~ ~ "t4ei{3;+'"                              ;                                    --- -: e ..,.~»r..ro.t".;.:1.•es— .,: -' ,.~z'-•~
                             ,                                                                                                                           ~                               ,                                            ~ *` `                      [~ 'c • ~ ,
                                                                                                                                             ,. • ~                                              ~.~,                                 ,~                                                                          ,.
         • ~                      .                                                                                                                       , u'4~~-                               ~           :` `                ~ ~' ~,                      .              ~~                               ~,
                                      .l                                           E s                                                             • Ir
                                                                                                                           "f
                                      ~                     ~                 .                    .                      ~                        '° 1 •                 .       . ,                _                 ; , ;                    {--        +.~ ~ ~''y,:.,                                    ~.
.                            ,        ~t                        ••        • k~                                                      •                    1.
                                                                                                                                                         ~~; .,~~~
                                                                                                                                                              ..« . ~ . t,                                   ~                       ~ ,".r~ ~P                                           ~~                 ~t
                                                                                                                                        ~                           ,y-
                                                                                                                                                                     x'~
                                                                                                                                                                        r
                                                                              ~      { •                                                                                                             ,
                                                                                                                          i                                      vA                                                                  ~~~r~ `~'                 . ..' •                                       #t
                 -                •~                             ,            ~,                                                                                                                                                 .                    ~~: . •, , .                                 ~~~                               ,_
                                                                                                                                                                                             ,.~
                                                                                                                                                                                                                                                           .             ;'~";             ,•o rr.' .
 ,                                  ~r                  •        .. :                ,                          -.                      ' ~ .
                                                                                                                                        t~
                 . ."~                                                                                     •                            ;` ~;~:     ~. ~;. ~ ,                           ,               .
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                   '~•                                                                                                                                    .,                                                                                                                -
                                                                                     .                     ~                                ~. '                 -
     _           .                                                                                     #
                                               ;.                                                      ~4                                                                                                        ~~~~ `
                 • •                                                                                                                                                                                                                                                                                                                                                                                        .
                                           F
                                                                                                                           ~~+                           ,-_ti •                     ~                   ~a5..
                                                Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 9 of 13
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 10 of 13
    Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 11 of 13


                 UPgRM.
                     m
                                 Ts-Tt   ~
                                         -M-




                     .     :              ;            .   . .        l.+.I
    ~~: ~~-                                    •,                     f
~                   :



                            f.                             g'    tu
                          l4r-                 v J-q             :
                                                                            Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 12 of 13




                                                                                                                                                                                                                                                                                                                                                                                       _.       ....._............
        .......        .       .......                                                                               ....             UPS:FRElGHT;P.HONE;NUMBER                                      PiCKI1PQATE,',.;' .              'OR{G; :_ BF.H
                                             ......     Pp~f       ~IONE..                  "                  ...                                                                                                                                               '::DNVSR
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                           IQ$23Z3....
                                                                                                                                                                                                                                                                        .. . . . .                                                      ... . .           ...... . .
                                                                                                                                                                                                                                                                    .                                                                                       ..~
                                                                                                                                       (SQU):333-74:O.Q:...                                           11/!~8/I9                  D7R                                                                                                                      ..
       .........                 .........   ........
                                                            13 _
                                                                                                                                                                                                     .'::         ..                                                                                   :..           ;. .                                                                                _               _...

                                                         00 N0t sTACK
                                                                                                                                                                                                          ~ ... ~~T~ llfl~lllll~ll~ll~Rl~~~IIli~lll~~llll~llflll~ll~Iltil~Il                                                                  _ ~ ~ '
                                                                                                                                           ... ..                                               _ . ... .. ....... _ .............. :: ..:Z a 3: ..3.9:4.: H o.+~......................;. ..........                                                                                        ..................................
                                                         ups: F~iont~'. ...: ~ .:..f' .:::::. ..:... :. ..                      .
                                                                                                                            wuw:upgheighf;cwn :                                                                                             , .                             ..                               . ..
                                                         ...~1RG5~. .        . .NM ;       ..PT    . .:... GESCRIP.TIQNOF:ARTICLES;AND>SPECIAG;MARK I NGS.~..                                                ~ ~~~.~..   ...~:.4YESfHT(C6S1:                     ......   NMfC .:.                .~                          .   ...             ,                    .. .   .... .............      ................_.
          _.......                 .. .                               ..
                                                                                                                     2         PIECE(S} COUNTED AND VERIFIEi! ON                                                                                                                                                     ,
                                                                                                         ,. 1 5K                                        HAN[1LItdCa UNIT[SD AND
                   _                                                                                        1
                                                                                                           ... :                                                                                                                                                                     :
                                                                             ::. .                             D.T                                      NANDLING UNIT.('S~ tJI7Fi T.                                                       LLOWI
                                             :-.''
                                                                      ~I                        SK MACHINERY..                                                                                                              ;.             95.5                    116'OaO= `                      (:!*~                                                                                                             __....
                                                                                                                                           .......
                                                                    ~1                          CR         MACHtNERY                                                                                                                       ~i27                    a:1 Q~Q-O~s
                                                                                                                            .                                  :                           .....                           '.
                                                               '.                                          s:o.2oi DlscouNT
                                                                                                                       ,.                                                                                                                                   .,
                                                                                                               LTL : F:UEL AD:JUSTMEAII"                                                                                                                                                                             ..                  ..
                                                                                                                                                                              : :
                                                                                                                                            ATTENTION                      lF' * * ~ k`                                                          .                 ..
                                                                                                           MATT YD:SHA . 1 _ 303 466 090fl                                                                    .                                  ,.              ~~;.     : ...                                                                                          :.            ... . .. .       ..
                                                                             ...      .::                                                                                                                                                                                                                                                                      ,
                                                                                                           B:ILL FREIGHT CHARGES To.:'                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                        ::..              :                               ~..                                                        _ . .. ..
                                                                                      ;:                   BI LL Ta;                   30.98302~t                                              ...                                                    : :?. : . :. .                 .                                            i ~
                                                                                                                                       F'AGE            1 .OF            2                                                                                                                                                        ~.l                 (~4" •/             _
                                                                                                                                                           _.                                                                                                                       ltRRIVE            DEpkRT
                                                           CONTD ~TTLPCS                                        pRfN
                                                                                                                                                                                   ...
                                                                                                       I       :t
                                                                                                                                                                             ...               fRM            y           ~ p                                                                                                                         .        ..
                                                                                                                                                                                                ~..                      %;../ :~          ...    .. ....    .     ..
                                                                            I. TACT?                                      EryED:THE'A6QVE:P(iOPERTY:IN GQQD:CONO1Ta7N`.EXGEPT AS:NOTED                                                                           DATE'      '       "    DRIVER;MAME
                                                            YES'            N7                             :          R£CORO EXCEATtQN$ 8 DES6RiPilONS OF G00D5 1ti 80DY 0P FORM ABOVE

       ............. :.
 ... ................ ... ...... _                    ....... .... .... _....... .. ...... ... .. ...                                                                                                                                                                                       .                         .
                                                                                                                                      ..
    #.


                                                                        ...... ... . ..                                                                                                              ..    .. .....
          _...-...-
                ...                          __ ...... ............. _ . . .... . . . .. ...... ........._... .. ..
   ,.
             :.~
             ~                                                                                                                  .................................... ... .......... .          ... .. . ........ ..... ............                                                                          ................. . ........... . ........... .......... . ....... ... . .... ......................... .. ....
                                                                                                                                                                                                                                                                                          .........
  : : ~ ..~:.:
      /~
       ,u,. .. ~  .. . .....:::
               ., .:::::     ....... ... .:
                                         . .. ...... ....

      `                                                                                                                                                                                                                                                                                      .... ......... .......
                                                                                                                     ..
                  ^        :                                            _




                                                                                                                                                                                   _ .. . _.    _... ... .. . . . . .. ...       .. .. .     .    . .. .. ..... ........ ..      .. ..- ............
....... . ... .. ._. . . .. ._...            ..... ..... ... ... . .. ...... .       ...          ..   .       ....... ... .. .. ........ .... .... . ........... .. .
Case 1:20-cv-02334-NRN Document 5 Filed 08/06/20 USDC Colorado Page 13 of 13
